Citation Nr: 0740865	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a left knee disability, status post arthrotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active duty for training in June 1994 and 
active service from November 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for the disability 
in issue and assigned a 10 percent evaluation effective from 
December 6, 2001.  

In a September 2004 rating decision the RO granted the 
veteran a temporary 100 percent evaluation from August 4, 
2004 based on surgical treatment necessitating convalescence 
under 38 C.F.R. § 4.30.  The previous evaluation of 10 
percent was restored on October 1, 2004.

In October 2004, the Board remanded this case to afford the 
veteran a hearing.  In February 2005, the veteran had a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  
In June 2006 the Board remanded this case for the RO to 
obtain medical records and to afford the veteran an 
examination.  The required development having been completed, 
this issue is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent and probative medical evidence of record shows 
that the veteran's service-connected left knee disability is 
characterized by pain, x-ray findings of osteoarthritis, a 
noncompensable limitation of flexion, normal extension, and 
complaints of occasional locking; the knee is stable.




CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for service-connected degenerative joint disease 
in the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71, Diagnostic Codes (DC) 
5003, 5260 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In January 2002, April 2003 and November 2003, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Furthermore, assuming Dingess does require additional notice 
on the disability rating and effective date elements of his 
claim, the letter issued November 2003 advised the veteran of 
the evidence needed to substantiate the claim for an 
increased rating.  Since the claim for an increased rating is 
being denied, any deficiency in notice on the effective date 
element of his claim is moot.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  It appears that obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Accordingly, we find that VA has satisfied 
its duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

VA Medical Center records show that in August 2001 the 
veteran complained of left knee pain that he rated a five to 
six out of 10 in intensity, swelling, and that his knee would 
be warm to the touch.  February 2002 x-rays of the veteran's 
left knee suggested minimal medial joint space narrowing.  At 
a VA rheumatology consultation later in February 2002 the 
veteran reported getting 80 percent better after his 1994 
left knee surgery but said that in the prior few years he had 
increased pain, swelling, and locking of the knee.  The 
veteran had a range of motion of 0 to 120 degrees in the left 
knee, a small effusion most pronounced medially, and a 
positive McMurray's sign.  He was diagnosed with a probable 
chronic medial meniscal tear.
  
The veteran complained of left knee pain at a July 2002 VA 
clinic appointment, was wearing a soft brace, had no 
effusion, and was taking Vicodin for the pain.  In October 
2002 the veteran again complained of left knee pain and said 
that he got occasional swelling in the medial aspect and 
popping with walking some of the time.  There was no 
effusion, his range of motion was 0 to 130 degrees, and 
McMurray's sign was negative.  In March 2003 x-rays of the 
veteran's left knee showed mild joint space narrowing in the 
left medial compartment, most likely due to mild 
osteoarthritis with no signs of joint effusion.  March 2004 
x-rays of the left knee showed mild medial compartment 
narrowing.

An April 2004 MRI of the left knee showed a complex tear of 
the posterior horn of the meniscus and degenerative changes.  
In August 2004 the veteran underwent an arthroscopy of the 
left knee and the postoperative diagnosis was chondromalacia 
of the medial femoral condyle and the patella.  

In October 2004 the veteran reported at an orthopedic 
appointment that the pain had decreased in the left knee with 
no clicking sensation, although the knee was still "somewhat 
painful" and he was having difficulty ambulating.  Upon 
examination the veteran had no effusion and 85 degrees of 
flexion.  The veteran reported that his knee locked up and he 
fell in November 2004, and he said his knee was painful with 
a reduced range of motion.

The veteran began using a medial unloading brace and in 
December 2004 he said he was not having locking of the knee.  
Although the knee was improved he still had some discomfort.  
The veteran had been active and occasionally had swelling 
medially in the knee.  Upon examination the veteran had a 
range of motion of 0 to 120 degrees with negative drawer 
sign, negative Lachman's with good medial/lateral stability, 
and medial joint line tenderness.

The veteran was treated by a VA orthopedic surgeon in June 
2005 because he had started to have pain again in the left 
knee a month or two earlier.  The physician opined that the 
veteran had arthritic changes in the knee and that he needed 
Hyalgan injections.  July 2005 x-rays showed mild compartment 
narrowing.

In September 2005 the veteran went to a VA chronic pain 
rehabilitation clinic where he reported pain related to his 
knee.  The veteran said that his left knee pain caused 
difficulty bending, his knee locked on occasion, and this had 
caused him to fall.  He constantly wore a brace and had 
swelling.  He rated his overall pain as 7 out of 10 on a good 
day, 9 out of 10 at its worst in the prior week, and 4 out of 
10 at its best in the prior week.  At a February 2006 visit 
to the clinic the veteran said that he was hopeful and that 
he kept active but that he had given up "most enjoyable 
activities" due to the pain.   

VA records show that the veteran had his third of three 
Hyalgan injections in February 2006 and reported that he was 
20 percent better overall.  In May 2006 he said that the knee 
pain had not improved but that the brace he wore was helpful.  
In October 2006 the veteran reported a minimal decline in 
pain in his left knee after the injections.

At an April 2007 VA examination the veteran reported pain in 
his left knee on a daily basis with an average intensity of 6 
out of 10 and flare-ups four times a week of 10 out of 10 
depending on activity.  There was occasional swelling and 
grinding noises in the knee, and it gave way once or twice 
every two months.  The veteran wore a brace on the knee and 
it was tender medially, laterally, and in the mid patellar 
tendon.  The cruciate and collateral ligaments were stable 
and McMurray's sign and internal torsion were negative.  
Muscle strength was 5 out of 5.  There was no effusion or 
crepitation on active motion and the active range of motion 
was 0 to 75 degrees on initial flexion and 0 to 80 after 
repetition.  There was no fatigability.  The examiner 
reviewed the claims file and diagnosed the veteran with three 
arthroscopies plus mild degenerative joint disease medially 
with a moderately severe functional impairment including 
incoordination and a mild limp on the left.

III.  Decision

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case, service connection for degenerative joint 
disease in the left knee was granted in an August 2002 rating 
decision.  A 10 percent evaluation was assigned under 
38 C.F.R. § 4.71a, DC 5260.  However, DC 5260 requires 
flexion limited to 45 degrees for a 10 percent evaluation, 
and the veteran's records show that he has never met this 
standard.  Given that the veteran has consistently had a 
noncompensable degree of limitation of flexion under 5260, it 
appears that the RO actually rated him under DC 5003, which 
contemplates an otherwise noncompensable degree of limitation 
of motion verified by objective evidence of pain or other 
symptoms.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of appropriateness of a "staged" rating is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted, the veteran's service-connected left knee 
disability may be rated 10 percent under DC 5003, for 
degenerative arthritis with x-ray findings and a non-
compensable limitation of flexion under the appropriate DC.  
Because the veteran is receiving the highest disability 
rating available for his left knee under DC 5003, the Board 
will evaluate his left knee disability under all other 
potentially applicable diagnostic codes.

Under DC 5260, a noncompensable rating is warranted where 
flexion is limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.

In evaluating the veteran's claim, the Board notes that at 
his April 2007 VA examination his flexion was 75 degrees 
initially and was 80 degrees after repetition.  Knee 
extension was 0.  A review of the record shows that the 
veteran has consistently been reported with flexion greater 
than 60 degrees and has not had any limitation in extension 
of the left knee.  Therefore, the Board finds that DCs 5260 
and 5261 do not provide compensable evaluations, much less 
evaluation in excess of 10 percent in this case.

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

In evaluating the veteran's claim under DC 5257, the Board 
notes that at his April 2007 VA examination he reported his 
left knee giving way once or twice every two months.  On 
examination, however, there was no weakness and McMurray's 
sign was negative.  The veteran reported in September 2005 
that the knee caused him to fall.  In December 2004 he was 
found to have good lateral stability upon examination and in 
October 2002 McMurray's sign was negative.  Except for a 
positive McMurray's sign in February 2002, McMurray's sign 
has been consistently negative.  Based on the foregoing, the 
Board finds that there is not objective medical evidence that 
the veteran's left knee disability causes any recurrent 
subluxation or lateral instability.  Thus, DC 5257 does not 
assist the veteran in obtaining a higher disability rating.

Under DC 5258, a 20 percent rating is warranted where there 
is dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  In this case, 
the Board finds the veteran's symptoms do not reach the level 
contemplated in DC 5258 to warrant a higher rating.  The VA 
examiner found in April 2007 that there was not any effusion 
in the veteran's knees.  While the veteran did have small 
effusion in February 2002, he did not have any upon 
examination in June 2002, October 2002 and October 2004.  In 
addition, March 2003 x-rays did not show any effusion.  X-
rays consistently showed minimal medial joint space 
narrowing.  The record shows that the veteran has experienced 
locking in his left knee but these episodes have not been 
frequent.  Dislocation of the semilunar cartilage has not 
been shown.  Thus, the Board finds DC 5258 does not assist 
the veteran in obtaining a higher disability rating.

The Board has also considered DC 5259, which provides that 
symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating.  The Board finds that since the 
symptoms of left knee disability are already rated at 10 
percent under the rating based on arthritis, a separate 
compensable rating would not be appropriate under DC 5259.  
38 C.F.R. § 4.14 prohibits pyramiding, rating the same 
disability or manifestations of a disability under different 
diagnoses.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes; however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  In the present case, the same symptoms of pain and 
limitation of flexion would be used under DCs 5003-5010 
(traumatic arthritis) and 5259, and therefore they cannot 
both apply.

The Board has also considered the veteran's service-connected 
left knee disability under DCs 5256, 5262, and 5263; however, 
he has never been shown to have ankylosis of the left knee, 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, DCs 5256, 5262, and 5263 are not applicable in 
this case.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected left knee 
disability are contemplated in the 10 percent rating assigned 
by the RO under Diagnostic Code 5010.  There is no indication 
that pain, due to disability of the left knee, has caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, supra.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his left knee disability, other than for 
his surgery.  In sum, there is no indication in the record of 
such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  The Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board concludes that an increase beyond a 10 
percent initial evaluation is not warranted for degenerative 
joint disease of the left knee under any applicable DC during 
any time in the appeal period.  Staged rating is not 
appropriate.  The preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  




ORDER

An initial evaluation in excess of 10 percent for a left knee 
disability, status post arthrotomy, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


